Exhibit 99.1 For immediate release June 19, Petro-Canada and Libyan National Oil Corporation Sign New EPSA Contracts Petro-Canada (TSX:PCA, NYSE: PCZ) London –Petro-Canada announced today that it has signed six new exploration and production sharing agreements (EPSAs) with the Libyan National Oil Corporation (NOC).The commercial terms ofthe newagreements, including the signing bonus, match those announcedwhen Heads of Agreement were signed in December, 2007 and were ratified as of the signing, with an effective date of January 1, The new EPSA agreements have an expected duration of 30 years and will result in the redevelopment of existing producing fields by Harouge Oil Operations (a joint venture operation co-owned with NOC) and a significant exploration program operated by Petro-Canada. Under the new agreements, Petro-Canada will pay 50% of all development costs and will receive an initial 12% entitlement share of production. Petro-Canada estimates that there are gross contingent and prospective resources of almost two billion barrels of oil associated with the redevelopment program, requiring a total investment of approximately $7 billion US gross. Over the next five to seven years, the redevelopment program is expected to double current production levels from existing fields to approximately 200,000 barrels of oil per day (gross). Petro-Canada also expects to invest $460 million US for an exploration program in the Sirte region, one of the world’s most prolific basins. In the last program, seven successes were achieved from the nine exploration and appraisal wells drilled by Harouge Oil Operations. The proposed exploration program includes 10,000 square kilometres of 3D seismic, 600 kilometres of 2D seismic, and 50 exploration and appraisal wells. Petro-Canada will pay 100% of all exploration costs. Success from this program could materially add to reserves and production. “We believe that we have significantly increased the value of our business in Libya,” said Peter Kallos, Petro-Canada’s Executive Vice-President, International and Offshore. “We’ve unlocked a long-life asset with potential for material earnings and cash flow, as well as very prospective exploration acreage.” The initial reserves impact of the new EPSA contracts will be reflected in Petro-Canada’s 2008 reserves statement. Beyond this point, on a proved and probable basis the majority of reserves will be booked as individual field plans mature over the next two to five years. Petro-Canada is one of Canada's largest oil and gas companies, operating in both the upstream and the downstream sectors of the industry in Canada and internationally. The Company creates value by responsibly developing energy resources and providing world class petroleum products and services. Petro-Canada is proud to be a National Partner to the Vancouver 2010 Olympic and Paralympic Winter Games. The Company's common shares trade on the Toronto Stock Exchange under the symbol PCA and on the New York Stock Exchange under the symbol PCZ. -30- For more information please contact: Media and general inquiries: Investor and analyst inquiries: Tom Carney Ken Hall Corporate Communications Investor Relations Petro-Canada (London) Petro-Canada (Calgary) Tel: +44 Tel: (403) 296-7859 Victoria Barrington Lisa McMahon Corporate Communications Investor Relations Petro-Canada (Calgary) Petro-Canada (Calgary) Tel: (403) 296-8589 Tel: (403) 296-3764 Website: www.petro-canada.ca Legal Notice– Forward-Looking Information This release contains forward-looking information. You can usually identify this information by such words as "plan," "anticipate," "forecast," "believe," "target," "intend," "expect," "estimate," "budget" or other terms that suggest future outcomes or references to outlooks. Listed below are examples of references to forward-looking information: ·business strategies and goals ·future investment decisions ·outlook (including operational updates and strategic milestones) ·future capital, exploration and other expenditures ·future cash flows ·future resource purchases and sales ·construction and repair activities ·turnarounds at refineries and other facilities ·anticipated refining margins ·future oil and natural gas production levels and the sources of their growth ·project development, and expansion schedules and results ·future exploration activities and results, and dates by which certain areas may be developed or come on-stream ·retail throughputs ·pre-production and operating costs ·reserves and resources estimates ·royalties and taxes payable ·production life-of-field estimates ·natural gas export capacity ·future financing and capital activities (including purchases of Petro-Canada common shares under the Company's normal course issuer bid (NCIB) program) ·contingent liabilities (including potential exposure to losses related to retail licensee agreements) ·environmental matters ·future regulatory approvals ·expected rates of return Such forward-looking information is subject to known and unknown risks and uncertainties. Other factors may cause actual results, levels of activity and achievements to differ materially from those expressed or implied by such information. Such factors include, but are not limited to: ·industry capacity ·imprecise reserves estimates of recoverable quantities of oil, natural gas and liquids from resource plays, and other sources not currently classified as reserves ·the effects of weather and climate conditions ·the results of exploration and development drilling, and related activities ·the ability of suppliers to meet commitments ·decisions or approvals from administrative tribunals ·risks associated with domestic and international oil and natural gas operations ·general economic, market and business conditions ·competitive action by other companies ·fluctuations in oil and natural gas prices ·refining and marketing margins ·the ability to produce and transport crude oil and natural gas to markets ·fluctuations in interest rates and foreign currency exchange rates ·actions by governmental authorities (including changes in taxes, royalty rates and resource-use strategies) ·changes in environmental and other regulations ·international political events ·nature and scope of actions by stakeholders and/or the general public Many of these and other similar factors are beyond the control of Petro-Canada.
